Title: From Alexander Hamilton to Timothy Pickering, 29 March 1797
From: Hamilton, Alexander
To: Pickering, Timothy



New York March 29. 1797
Dear Sir

The post of yesterday brought me your letter of the day before.
I regret that the idea of a Commission extraordinary appears of doubtful propriety. For after very mature reflection I am intirely convinced of its expediency. I do not understand the passage you cite as excluding the reception of a special extraordinary Minister but of an ordinary resident Minister. It seems impossible that the Directory can mean to say that they will shut the door to all explanation even as to the nature and measure of the redress of grievances which they require. They speak too hastily not to authorise large interpretation of what they say.
But if I were certain they would not hear the Commission, it would not prevent my having recourse to it. It would be my policy, if such a temper exists in them to accumulate the proofs of it with a view to Union at home.

This Union (I do not expect to proselite all the leaders of faction) appears to me a predominant consideration—& with regard to France more than ordinary pains are requisite to attain it.
That the enemies of the Government desire the measure is a cogent reason with me for adopting it—because I would meet them on their own ground & disarm them of the Argument that all has not been done which might have been done towards preserving peace.
The estimation of the merit of all our past measures depends on the final preservation of Peace. This, besides the interest of the Country in peace, is a very powerful reason for attempting every thing. The best friend of the Government will expect it—& if this expedient be not adopted it seems to me Rupture will inevitably follow.
There is an opinion industriously inculcated (which nobody better than myself knows to be false) that the actual administration are endeavouring to provoke a war. It is all important, by the last possible sacrifice, to confound this charge. I cannot but add that I have not only a strong wish but an extreme anxiety that the measure in question may be adopted.
To attain the end of it however it is very material to engage in the errand a man who will have the full confidence of the adverse party & who will be agreeable to France. This cannot be done without coupling others with him. Hence the idea of a Commission which to me appears capable of attaining every advantage & obviating every danger.
I am also desirous of impressing the public Mind strongly by a Religious Solemnity—to take place about the Meeting of Congress. I also think the Step intrinsically proper.
Affecly I am Dr Sir   Yr. Obed serv

A HamiltonMarch 29, 1797
T Pickering Esq

